     Case: 1:20-cv-05643 Document #: 20 Filed: 02/09/21 Page 1 of 1 PageID #:186

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Art Akiane LLC
                               Plaintiff,
v.                                                   Case No.: 1:20−cv−05643
                                                     Honorable John J. Tharp Jr.
Mardel, Inc., et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 9, 2021:


        MINUTE entry before the Honorable John J. Tharp, Jr.: A telephone hearing
regarding Plaintiff's Motion for Jurisdictional Discovery [18] will be held on 2/22/21 at
10:00 a.m. Directions for counsel and the parties for participating in the telephonic
hearing will be provided by email prior to the hearing. Counsel are instructed to use those
directions, which require logging into the call via a web site. Members of the public and
media who wish to listen to this hearing may call in to the hearing by dialing
877−848−7030 and, upon prompting, entering the access code: 5784864. Persons granted
remote access to proceedings are reminded that this is a court proceeding and should be
treated as such; phones should be muted at all times unless you are authorized to
participate in the hearing. In addition, the general prohibition against photographing,
recording, and rebroadcasting of court proceedings applies. Violation of these prohibitions
may result in sanctions, including removal of court issued media credentials, restricted
entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
necessary by the Court. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
